12-4098
    Zhang-Zhang v. Holder
                                                                                  BIA
                                                                          A088 792 617
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 18th day of November, two thousand thirteen.

    PRESENT:
             JON O. NEWMAN,
             JOSÉ A. CABRANES,
             PETER W. HALL,
                  Circuit Judges.
    _____________________________________

    LAN ZHANG-ZHANG,
             Petitioner,

                       v.                                  12-4098
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                  Lee Ratner, New York, New York

    FOR RESPONDENT:                  Stuart F. Delery, Acting Assistant
                                     Attorney General; Erica B. Miles,
                                     Senior Litigation Counsel; Jesse D.
                                     Lorenz, Trial Attorney, Office of
                                     Immigration Litigation, United
                                     States Department of Justice,
                                     Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Lan Zhang-Zhang, a native and citizen of

China, seeks review of a September 28, 2012, decision of the

BIA denying her motion to reopen removal proceedings.   In re

Lan Zhang-Zhang, No. A088 792 617 (B.I.A. Sept. 28, 2012).

We assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

(2d Cir. 2006) (per curiam).   The agency may properly deny a

motion to reopen where the movant fails to establish a prima

facie case for the underlying substantive relief sought.

See INS v. Abudu, 485 U.S. 94, 104-05 (1988).

    In this case, the BIA did not abuse its discretion in

denying Zhang-Zhang’s motion to reopen for failure to make

out a prima facie case.    See Jian Hui Shao v. Mukasey, 546
F.3d 138, 168 (2d Cir. 2008) (recognizing that an alien’s

“ability to secure reopening depends on a demonstration of

prima facie eligibility for [relief], which means she must

show a ‘realistic chance’ that she will be able to obtain

                               2
such relief”) (citations omitted).   Zhang-Zhang alleged that

the Chinese authorities had renewed awareness of her

practice of Falun Gong after her participation in a May 2012

demonstration in the United States, and in support of her

motion to reopen, she submitted, as pertinent: letters from

her sister and husband regarding her initial claim, a letter

from her father stating that the authorities had come to his

house looking for Zhang-Zhang, a statement from the

petitioner, the 2007 Department of State Profile on China,

and a village committee notice threatening arrest and

punishment.

    The BIA reasonably declined to consider the letters

from Zhang-Zhang’s sister and husband because they did not

address the authorities’ recent interest in her Falun Gong

activities, and could have been proffered at the time of her

hearing before the IJ.   See 8 C.F.R. § 1003.2(c)(1)

(providing that reopening “shall not be granted unless. . .

. evidence. . . . was not available and could not have been

discovered or presented at the former hearing. . . .”).

    Moreover, the BIA reasonably gave limited weight to

Zhang-Zhang’s affidavit and the letter from her father, as

both documents were prepared by persons who are interested


                              3
parties and for purposes of litigation.       See Matter of H-L-

H- & Z-Y-Z-, 25 I&N Dec. 209, 214-215 (BIA 2010), overruled

in part on other grounds by Hui Lin Huang v. Holder, 677
F.3d 130 (2d Cir. 2012).

     The BIA also did not abuse its discretion in giving

limited weight to Zhang-Zhang’s village committee notice,

since it does not evince reliability.       See Xiao Ji Chen v.

U.S. Dep’t of Justice, 471 F.3d 315 (2d Cir. 2006) (noting

the allocation of evidentiary weight is within the

discretion of the IJ or BIA).       The BIA gave limited weight

to the notice because: (1) it was not authenticated pursuant

to 8 C.F.R. § 1287.6 or in any other manner; (2) the author

is not identified and the letter is unsigned; (3) the 2007

Department of State Profile suggests that documentation from

Fujian Province is subject to widespread fabrication; and

(4) the letter contains only generalized statements.       Zhang-

Zhang correctly argues that it is inappropriate for the BIA

to discount the notice merely because it was not

authenticated pursuant to 8 C.F.R. § 1287.6, particularly

where she attempted to demonstrate its reliability by

providing a chain of custody for the letter.       See Shunfu Li

v. Mukasey, 529 F.3d 141, 149 (2d Cir. 2008) (stating that


                                4
the agency may not dismiss evidence “merely on an

applicant’s failure to authenticate it pursuant to [8 C.F.R.

§ 1287.6]” (internal quotations and citation omitted)); see

also Cao He Lin v. U.S. Dep’t of Justice, 428 F.3d 391, 400

(2d Cir. 2005).   However, as noted above, the BIA did not

discount the notice solely for lack of authentication

pursuant to the regulations.    Because this document was

unreliable and was the only independent evidence to support

her claim, the agency similarly did not abuse its discretion

by denying Zhang-Zhang’s motion to reopen.    See Abudu, 485
U.S. at 104-05.

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.    Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5